Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12,14,15,17-19,21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by LIANG ET AL: "Neural Symbolic Machines: Learning Semantic Parsers on Freebase with Weak Supervision", arxiv.org, cornell university library, 201 olin library cornell university ithaca, ny 14853, doi:  .

As per claim 1, Liang et al (Neural….) teaches a computing system, comprising: at least one processor; (abstract)

and a programmer model, wherein the programmer model is trained to receive a natural language question, and, in response to receipt of the natural language question, output a program; (e.g. fig. 1, section 2 - a sequence- to-sequence neural network model ("programmer"). Section 2.3, subsection entitled "REINFORCE TRAINING"- output program))
and at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations (see section 2.1, disclosing a computer architecture performing the steps)
comprising: obtaining the natural language text body; inputting the natural language text body into the encoder model (as applying natural language – see introduction – to question-answer pairs – see section 3.1);
generating, using the encoder model, the knowledge graph (pp3, paragraph starting with “To achieve compositionality….”..during encoding, the last resolved entity is saved as a new variable, and passed on/used to interpret the input – furthermore, the updated match is also used, in taking an average of the previous tokens and the new token – hence, ‘generating a knowledge 
inputting the natural language question into the programmer model; (section 2 - given a knowledge base (KB) K, and a question q = (wl, w2,wk), produce a program or logical form z that when executed against K generates the right answer y. In the example in section 3, the question the question "who plays meg in family guy" is input)
receiving, as an output of the programmer model, the program; (section 2.2 "Progammer" - The "programmer" only needs to map natural language into a program, which is a sequence of tokens that references operations and values in the "computer”.)
and executing the program on the knowledge graph to produce an answer to the natural language question (section 3.3 - query the knowledge graph; section 2.2 "Progammer" - The value of the last variable is returned by the "programmer" as the answer.)

As per claim 2, Liang et al (Neural….) teaches the computing system of claim 1, wherein the program output by the programmer model comprises a function that causes a search of the knowledge graph (as, after training – section 3.3, performing the search in the knowledge graph to test accuracy – section 3.4).

As per claim 3, Liang et al (Neural….) teaches the computing system of claim 1, wherein the knowledge graph comprises a plurality of n-gram sequences (see figure 2).



As per claim 5, Liang et al (Neural….) teaches the computing system of claim 1, wherein at least one of the programmer model and the encoder model was trained based at least in part on a total objective function for the machine-learned natural language processing model, wherein the total objective function comprises both an autoencoder objective function and a question answer objective function (as performing the reinforce training, section 2.3; in a question-answer function – section 3.1, 3.2), 
wherein the autoencoder objective function describes a reconstruction loss between the natural language text body and a reconstruction of the natural language text body that is output by a decoder model based on the knowledge graph, and wherein the question answer objective function describes a reward that is based on a comparison of the answer and an expected answer (as, accuracy measurements for questions that are answered exactly – see section 3.4). 

As per claim 6, Liang et al (Neural….) teaches the computing system of claim 1, wherein at least one of the encoder model or the programmer model comprises a neural network (as using neural symbolic machines – section 2).
	
As per claim 7, Liang et al (Neural….) teaches the computing system of claim 6, wherein at least one of encoder model and the programmer model comprises a recurrent neural network (as RNN – section 2.2). 

As per claim 8, Liang et al (Neural….) teaches the computing system of claim 6, wherein at least one of encoder model and the programmer model comprises a sequence-to-sequence neural network (as sequence to sequence RNN’s – section 2.2, second paragraph).

Claims 9-11 are method claims whose steps are performed by the system claims 1-8 and as such, claims 9-11 are similar in scope and content to claims 1-8 above and therefore, claims 9-11 are rejected under similar rationale as presented against claims 1-8 above.
 
As per claim 12, Liang et al (Neural….) teaches the computer-implemented method of claim 9, wherein the question answer objective function also describes at least one of an encoder probability distribution that describes an input of the encoder model with respect to an output of the encoder model or a programmer probability distribution that describes an input of the programmer model with respect to an output of the programmer model (as using probability distributions, section 2.3, under “REINFORCE”, second column, see probability equations). 


As per claim 14, Liang et al (Neural….) teaches the computer-implemented method of claim 9, further comprising applying, by the one or more computing devices, a code assist function to the programmer model, wherein applying the code assist function comprises providing the programmer model with a set of potential functions, and wherein the programmer model is configured to select a function from the set of potential functions to generate the 

As per claim 15, Liang et al (Neural….) teaches the computer-implemented method of claim 9, further comprising: detecting, by the one or more computing devices, if the answer comprises an empty set; and when it is detected that the answer comprises an empty set, applying, by the one or more computing devices, a structural tweaking function to the knowledge graph that is associated with reducing a probability of the answer comprising an empty set (as using an alternative training strategy on maximum likelihood – “see Iterative ML”, so as to avoid empty sets – see section 2.3, very last paragraph before the section title “Iterative ML”). 

Claims 17-19, 21 are system claims that perform similar steps as to the system claims of claims 1-8 and as such, claims 17-19, 21 are similar in scope and content to claims 1-8; therefore, claims 17-19, 21 are rejected under similar rationale as presented against claims 1-8 above.

Allowable Subject Matter

Claims 13,16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or fairly suggest, the claimed pathways of training the models, as disclosed in claims 13,16.
Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection points to a different section of the Liang reference.  As to applicants arguments towards the notion of generating a knowledge graph, examiner notes that the one interpretation of the claim scope for knowledge graph, is a n-gram/tuple, and can be a trigram.  Liang teaches such sequence as noted above; and furthermore, to the newly cited section  of Liang – pp 3, starting with ‘To achieve…”, examiner argues that each the entity resolver performs the matching, the new variable is stored and used in the new average calculation for those tokens, and then used on the next pass.  In other words,  the system of Liang generates the new knowledge graph, stores it, and uses it to score/evaluate those tokens, and future use of those tokens – therefore, Liangs’ system not only generated the knowledge graph, but also, upated the model and uses it for future use.  As to applicants arguments against claim 9, and the repeated concepts to claim 1 and additionally, the ‘training’ function of Liang, examiner reiterates the arguments above – the quoted section of Liang teaches generation of the ‘knowledge graph’ and then updating/storing the models (ie, training the models after each use).  .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.
.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        06/03/2021